DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 18-37 have been examined in this application.  Claims 1-17 have been canceled by preliminary amendment.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 11/19/2019 has been acknowledged by the Office.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10,548,532. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patented claims also comprise an elevating module including a .
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,548,532.
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,548,532.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10,548,532. Although the claims at issue are not identical, they are not patentably distinct from each other because while the patented claims also comprise an elevating module including a movement amplifier, a sensor, a controller and a line trapper, the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Furthermore, claim 30 is a broader recitation of the patented claims 1, 2, and 3, and thus the patented claims fully encompasses the subject matter found in application claim 30.
Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,532 
Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,532.
Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 and claim 14 of U.S. Patent No. 10,548,532.
Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,548,532.
Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,548,532.
Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,548,532.
Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,548,532.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 states a buffer roller and an adjacent sliding roller, however it is unclear if this is intended to a new/different roller than those described in claim 18 upon which claim 19 depends.  The Examiner suggests correction to: “wherein a first distance between at least one of the buffer rollers and at least one of the plurality of sliding rollers is less than a second distance between the at least one of the plurality of sliding rollers and an adjacent one of the plurality of sliding rollers” for improved antecedent basis. 
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27, 29-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,210,893 to Uosaki et al. (hereinafter Uosaki).
As per claim 18, Uosaki teaches:  A patient bed (see Uosaki: “couch apparatus for medicine) comprising:
a bed board (see Fig. 4-10, [66]: tabletop) for accommodating a patient;
a bedstead (see Fig. 4-10, [64]: upper base) for supporting the bed board;
at least two sliding wheel sets (see Fig. 6, [90]: guide rollers) for allowing the bed board to move horizontally relative to the bedstead along a longitudinal 
at least one buffer roller (see Fig. 6, [88]: guide rollers restricting width directional movement of table top) on a side of a sliding wheel set of the at least two sliding wheel sets (see Fig. 6, [88] is on a same side as [90]), the at least one buffer roller being along the longitudinal direction of the bed board (see col. 5, lines [1-3]: “A plurality of pairs of width-directional guide rollers [88] are provided along the longitudinal axis of the tabletop 66 at predetermined intervals”).
Uosaki, however, does not explicitly teach or show the following:  wherein a radius of a buffer roller of the at least one buffer roller is less than a sliding roller of the sliding wheel set. However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the radius of the buffer roller being less than a sliding roller.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Uosaki’s radius of the guide 
As per claim 19 (as best understood), Uosaki teaches all the limitations as described in the above rejection of claim 18, however it does not explicitly disclose the following:  wherein a first distance between a buffer roller and an adjacent sliding roller is less than a second distance between a sliding roller and an adjacent sliding roller.  Uosaki does teaches a plurality of its guide rollers [90] are providing along the longitudinal axis of the tabletop [66], per col. 5, lines [1-3].
However, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the longitudinal distance between each of the plurality of guide rollers [90] to be greater than the distance between a guide roller [90] and adjacent guide roller [88] as shown in Fig. 6, to provide for greater stability of the tabletop [66].
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having distance between guide rollers be greater than the distance between a guile roller [90] and adjacent guide roller [88].
As per claim 20
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the first distance within the range from 1 millimeter to 10 millimeters.
As per claim 21, Uosaki teaches all the limitations as described in the above rejection of claim 18, and additionally teaches:  wherein the at least one buffer roller includes two buffer rollers on both sides of the sliding wheel, respectively (see Fig. 6, guide rollers [88] are on both sides of guide rollers [90]).
As per claim 22, Uosaki teaches all the limitations as described in the above rejection of claim 21, and additionally teaches: wherein the two buffer rollers are symmetrical on both sides of the sliding roller set (See Fig. 6, they appear symmetrical).
As per claim 23, Uosaki teaches all the limitations as described in the above rejection of claim 18, and additionally teaches: further comprising at least one first guide rail (see Fig. 6-7, [64B] may be considered “a guide rail”) facilitating movements of the at least two sliding roller sets and the at least one buffer roller.
As per claim 24
As per claim 25, Uosaki teaches all the limitations as described in the above rejection of claim 24, and additionally teaches: wherein the drag chain structure comprises a bent feature that moves along in a direction which is opposite to that of the bed board (see Fig. 5, bent part {portion of chain [68] going around pulley [72]} moves/turns in an opposite direction of the movement of tabletop [66]).
As per claim 26, Uosaki teaches all the limitations as described in the above rejection of claim 25, and additionally teaches: wherein a first end of the drag chain is fixed upon the bed board (see Fig. 5, end of [68] at [68B1]), and a second end of the drag chain is fixed upon the bedstead (see Fig. 5, end of [68] at [68B2]).
As per claim 27, Uosaki teaches all the limitations as described in the above rejection of claim 26, and additionally teaches: wherein the first end of the drag chain is fixed upon the bed board via a fastener (see col. 4, lines [22-24]: fixedly attached inherently would require some degree of “fastener”).
As per claim 29, Uosaki teaches all the limitations as described in the above rejection of claim 26, and additionally teaches: wherein the second end of the drag chain is fixed upon a groove of the bedstead (see Fig. 5, end of chain [68] near [68B2] loops down at [72] into bedstead [64]).
As per claim 30, Uosaki teaches:  A transport apparatus for moving a patient in an imaging system (see Uosaki: “couch apparatus for medicine) comprising:
a patient bed (see Fig. 4, [54]: couch apparatus) including:
a bed board (see Fig. 4-10, [66]: tabletop) for accommodating a patient;
a bedstead (see Fig. 4-10, [64]: upper base) for supporting the bed board;
at least two sliding wheel sets (see Fig. 6, [90]: guide rollers) for allowing the bed board to move horizontally relative to the bedstead along a longitudinal direction of the bed board (see col. 4, lines [66-67]: “guide rollers [90] for smoothing the axial movement of the tabletop [66]), wherein each of the at least two sliding wheel set includes a plurality of sliding rollers along the longitudinal direction of the bed board (see col. 4, lines [68] thru col. 5, lines [1-3]: “a plurality of pairs of axial direction guide rollers [90] are provided”); and
at least one buffer roller (see Fig. 6, [88]: guide rollers restricting width directional movement of table top) on a side of a sliding wheel set of the at least two sliding wheel sets (see Fig. 6, [88] is on a same side as [90]), the at least one buffer roller being along the longitudinal direction of the bed board (see col. 5, lines [1-3]: “A plurality of pairs of width-directional guide rollers [88] are provided along the longitudinal axis of the tabletop 66 at predetermined intervals”).
Uosaki, however, does not explicitly teach or show the following:  wherein a radius of a buffer roller of the at least one buffer roller is less than a sliding roller of the sliding wheel set. However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the radius of the buffer roller being less than a sliding roller.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Uosaki’s radius of the guide rollers [88] to be less than its guide rollers [90] to allow for more or less sway in a width direction based on imaging requirements.
As per claim 31, Uosaki teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: further comprising: an elevating module (see Fig. 4, [62]: elevating mechanism) for vertically lifting the patient bed to a desired position along a first direction of the imaging system (see col. 3, lines [53-55]: “the elevating mechanism raises/lowers the upper base [64]).
As per claim 37, Uosaki teaches all the limitations as described in the above rejection of claim 30, and additionally teaches: wherein the imaging system includes at least one of a magnetic resonance imaging (MRI) system, a treatment system, or an examination system (see Uosaki, Abstract and Fig. 4, with “MRI” apparatus [50]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,210,893 to Uosaki in view of U.S. Patent 4,773,637 to Jarin.
As per claim 28
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uosaki with these aforementioned teachings of Jarin to have used a conventional fixing means, such as a screw, as taught by Jarin to attach the chain of Uosaki to its slidable table for improved safety/security.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,210,893 to Uosaki in view of U.S. Patent Application Publication 2015/0208946 to Popescu.
As per claim 35, Uosaki teaches all the limitations as described in the above rejection of claim 1, however, Uosaki does not teach the following which is described by Popescu: further comprising a line trapper (see Fig. 7, [36]: sheath wave trap).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uosaki with these aforementioned teachings of Popescu with the motivation of including a line trapper/sheath wave trap on the existing patient bed unit of Uosaki to prevent unwanted high frequency interface affecting final MRI image quality.
As per claim 36, Uosaki as modified by Popescu teaches all the limitations as described in the above rejection of claim 12 and additionally Popescu teaches: wherein the line trapper is of an elliptical shape (see Fig. 7, sheath wave trap [36] has an elliptic shape).


Allowable Subject Matter
Claims 32-34 objected to as being dependent upon a rejected base claim and rejected under a Double Patenting rejection as noted above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND upon the filing of a proper Terminal Disclaimer over U.S. Patent 10,548,532.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/17/2021